Citation Nr: 1625966	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-48 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee (referred to herein as "right knee disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to February 2001.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the abovementioned RO.  In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Detroit, Michigan.

In May 2014, the Board remanded the Veteran's appeal with instruction to schedule the Veteran for a VA examination to determine the severity of his right knee condition.  The Veteran underwent a VA examination in July 2014.  A second issue, entitlement to service connection for a left knee condition, to include as secondary to the Veteran's right knee condition, was also remanded.  Service connection was granted in an October 2014 rating decision by the VA Appeals Management Center, and the issue is therefore no longer before the Board.

In January 2015, the Board denied the Veteran's claim for an increased evaluation for his right knee condition.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the decision in an October 2015 order granting a joint motion to remand (JMR).  Pursuant to the JMR, in December 2015 the Board once again remanded the Veteran's appeal with instruction to provide an adequate VA examination.  The Veteran underwent a VA examination in February 2016.
		
The Board finds that the VA examination was adequate to evaluate the Veteran's knee disability and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remands of May 2014 and December 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right knee disability is productive of slight instability, but it is not productive of moderate or severe lateral instability, flexion limited to 45 degrees or less, recurrent subluxation, limitation of extension, ankylosis, dislocated cartilage, symptomatic removal of the semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, arthritis, or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided VA examinations of his knee disability in July 2014 and February 2016.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims that his service-connected right knee disability has worsened.  A January 2002 rating decision granted service connection for an ACL right knee strain, and assigned a 10 percent rating by analogy to Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, for symptomatic removal of semilunar cartilage.  This is the maximum rating allowed under this diagnostic code.  

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for "Cartilage, semilunar, removal of, symptomatic."

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibular is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

As to the evidence of record at the time of the Board's vacated January 2015 decision, the Board hereby incorporates facts as summarized in that decision.  Additional evidence added to the record since that decision is summarized below.

Private treatment records reflect that in June 2015 the Veteran reported increased left knee pain, at which time his physician examined both knees.  In the right knee, there was no effusion or tenderness.  Flexion was limited to 80 degrees.  Muscle strength was normal.  The knee demonstrated good stability.

The Veteran underwent a VA examination in February 2016.  He reported pain and difficulty completing his work which includes long distance ambulation.  He denied flare-ups.  He reported functional loss of pain, weakness, and decreased range of motion.  He reported constant use of a brace for instability.  On examination, flexion was full to 140 degrees and extension was full to 0 degrees.  Pain was noted on flexion but did not result in functional loss.  Repetition of motion did not result in any additional functional loss.  The Veteran was examined immediately after repetitive use over time.  There was evidence of pain with weight bearing, crepitus, and localized tenderness/pain on palpation in the patellofemoral area.  The examiner identified additional contributing factors of instability of station and interference with standing.  Muscle strength was normal and there was no atrophy.  There was no ankylosis.  There was a history of slight instability but no recurrent subluxation or effusion.  Instability tests were normal.  Radiology showed no evidence of arthritis.  The examiner identified functional impact manifesting as a difficulty with the Veteran's heavy labor job which requires extensive walking.

The Board finds that the Veteran's current Diagnostic Code is inapplicable to his disability.  He has never undergone a meniscectomy, which is a necessary criterion for Diagnostic Code 5259.  Rather, the Veteran's patellofemoral syndrome manifests primarily through slight lateral instability, warranting a 10 percent rating under Diagnostic Code 5257.  The Veteran exhibited objective evidence of instability in December 2009, which the February 2016 VA examiner interpreted as a history of slight instability.  Furthermore, the Veteran has consistently reported instability symptoms and constant use of a brace to prevent instability.  See DeLuca, 8 Vet. App. at 204-07.  There is no evidence in the record indicating moderate or severe instability, and indeed the Veteran has tested negative for any instability whatsoever on multiple occasions.  Affording the Veteran the benefit of the doubt, however, the Board finds that an evaluation of 10 percent under Diagnostic Code 5257 for slight instability is warranted.

As to additional and alternate ratings, the Board notes that there is no evidence indicating the presence of arthritis, ankylosis, subluxation, dislocated cartilage with effusion into the joint, limitation of extension, impairment of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  Ratings for such manifestations are therefore not warranted.  There is some evidence of limitation of flexion, but to no less than 80 degrees, and limitation of flexion is not compensable unless limited to 45 degrees or less.  Furthermore, the Board notes that the February 2016 examination measured full flexion immediately after repetitive use over time.  Because there is no evidence of arthritis, the Veteran's painful motion does not warrant the minimal compensable rating under 38 C.F.R. § 4.59.  The Veteran exhibits pain on weight-bearing, but the Board finds that this symptomatology is consistent with and contemplated by his rating for instability.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's right knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including limited flexion, painful motion, pain on weight-bearing, and instability, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right knee is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 10 percent for patellofemoral syndrome of the right knee is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


